DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Preliminary amendment filed 11/24/2020 has been received and considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,779,054. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application 17/020,057
Patent No. US 10,779,054
19.  A device for use with a content provider, a first portable device, and a display, 



the first portable device being operable to receive first video content from the content provider, 






the device comprising:
a communication component operable to wirelessly receive a personal identification code from the first portable device or a remote control, to communicate with the display, and to receive the first video content from the content provider;
a DIAL protocol component operable to perform protocols in accordance with a multi
screen discovery and launch of first screen content specification;
a video processing component operable to provide first video data including PIC image
data corresponding to a code so as to display the first video data and a PIC image on the display;
and
a PIC verification component operable to generate a verification signal when the personal identification code corresponds to the PIC image data,
wherein the video processing component is further operable to provide the first video
content to the display based on the verification signal.

20.  The device of claim 19, for use with at least one of the first portable device and
the remote control being further operable to provide a login identification code,
wherein the communication component is further operable to provide the login
identification code to the content provider.

23.  The device of claim 19, for use with a second portable device, the second portable
device being operable to receive second video content from the content provider, and to provide a display request, 
the device further comprising:
a timer operable to provide a predetermined time period,
wherein the communication component is further operable to receive the display request
from the second portable device,
wherein the predetermined time period starts based upon receipt, by the communication
component, of the display request, and
wherein the video processing component is further operable to provide the second video
content to the display upon expiration of the predetermined time period.

24.  The device of claim 23, for use with the first portable device being further
operable to provide a remaining personal identification code,
wherein the video processing component is further operable to provide second video data
including remaining PIC image data corresponding to a remaining code so as to display the second video data and a remaining PIC image on the display,
wherein the PIC verification component is further operable to generate a remaining
verification signal when the remaining personal identification code corresponds to the remaining PIC image data, and
wherein the video processing component is further operable to continue to provide the
first video content to the display based on the remaining verification signal upon expiration of
the predetermined time period.

23.  The device of claim 19, for use with a second portable device, the second portable
device being operable to receive second video content from the content provider, and to provide a display request, 
the device further comprising:
a timer operable to provide a predetermined time period,
wherein the communication component is further operable to receive the display request
from the second portable device,
wherein the predetermined time period starts based upon receipt, by the communication
component, of the display request, and
wherein the video processing component is further operable to provide the second video
content to the display upon expiration of the predetermined time period.


24.  The device of claim 23, for use with the first portable device being further
operable to provide a remaining personal identification code,
wherein the video processing component is further operable to provide second video data
including remaining PIC image data corresponding to a remaining code so as to display the second video data and a remaining PIC image on the display,
wherein the PIC verification component is further operable to generate a remaining
verification signal when the remaining personal identification code corresponds to the remaining PIC image data, and
wherein the video processing component is further operable to continue to provide the
first video content to the display based on the remaining verification signal upon expiration of
the predetermined time period.

25. A method using a content provider, a first portable device, and a display, the first
portable device being operable to receive the first video content from the content provider, 








the method comprising:
performing, via a DIAL protocol component, protocols in accordance with a multiscreen
discovery and launch of first screen content specification;
providing, via a video processing component, first video data including PIC image data
corresponding to a code so as to display the first video data and a PIC image on the display;
wirelessly receiving, via a communication component, a personal identification code
from the first portable device;
generating, via a PIC verification component, a verification signal when the personal
identification code corresponds to the PIC image data;
receiving, via the communication component, the first video content from the content
provider; and
providing, via the video processing component, the first video content to the display
based on the verification signal.

26. (New) The method of claim 25 of using the first portable device being further operable to
provide a login identification code, the method further comprising:
providing, via the communication component, the login identification code to the content
provider.

31. (New) A non-transitory, tangible, computer-readable media having computer-readable
instructions stored thereon, for use with a computer and being capable of instructing the
computer to perform a method of using a content provider, a first portable device, and a display,
the first portable device being operable to receive the first video content from the content
provider, 







the method comprising:
performing, via a DIAL protocol component, protocols in accordance with a multiscreen
discovery and launch of first screen content specification;
providing, via a video processing component, first video data including PIC image data
corresponding to a code so as to display the first video data and a PIC image on the display;
wirelessly receiving, via a communication component, a personal identification code
from the first portable device;
generating, via a PIC verification component, a verification signal when the personal
identification code corresponds to the PIC image data;
receiving, via the communication component, the first video content from the content
provider; and
providing, via the video processing component, the first video content to the display
based on the verification signal.

1. A device for use with a content provider, a first portable device, a second portable
device, a remote control and a display, the content provider being operable to provide first video content and second video content, 
the first portable device being operable to receive the first video content from the content provider, at least one of the first portable device and the remote control being operable to provide a personal identification code, the second portable device being operable to receive the second video content, the display being operable to display the first video content
and the second video content, 
the device comprising:
a communication component operable to wirelessly receive the personal identification
code, to communicate with the display and to receive the first video content from the content
provider;

a DIAL protocol component operable to perform protocols in accordance with a multiscreen discovery and launch of first screen content specification;
a video processing component operable to provide first video data including PIC image
data corresponding to a code so as to display the first video data and a PIC image on the display;

and
a PIC verification component operable to generate a verification signal when the personal
identification code corresponds to the PIC image data,
wherein the video processing component is further operable to provide the first video
content to the display based on the verification signal.

2. The device of claim 1, for use with at least one of the first portable device and the
remote control being further operable to provide a login identification code,
wherein the communication component is further operable to provide the login
identification code to the content provider.

3. The device of claim 2, for use with the second portable device being further operable to provide a display request,


 the device further comprising:
a timer operable to provide a predetermined time period,
wherein the communication component is further operable to receive the display request
from the second portable device,
wherein the predetermined time period starts based upon receipt, by the communication
component, of the display request, and
wherein the video processing component is further operable to provide the second video
content to the display upon expiration of the predetermined time period.

4, The device of claim 3, for use with the first portable device being further operable
to provide a remaining personal identification code,
wherein the video processing component is further operable to provide second video data
including remaining PIC image data corresponding to a remaining code so as to display the second video data and a remaining PIC image on the display,
wherein the PIC verification component is further operable to generate a remaining
verification signal when the remaining personal identification code corresponds to the remaining
PIC image data, and
wherein the video processing component is further operable to continue to provide the first
video content to the display based on the remaining verification signal upon expiration of the predetermined time period.

5. The device of claim 1, for use with the second portable device being further operable to provide a display request, 


the device further comprising:
a timer operable to provide a predetermined time period,
wherein the communication component is further operable to receive the display request
from the second portable device,
wherein the predetermined time period starts based upon receipt, by the communication
component, of the display request, and
wherein the video processing component is further operable to provide the second video
content to the display upon expiration of the predetermined time period.

6. The device of claim 5, for use with the first portable device being further operable
to provide a remaining personal identification code,
wherein the video processing component is further operable to provide second video data
including remaining PIC image data corresponding to a remaining code so as to display the second video data and a remaining PIC image on the display,
wherein the PIC verification component is further operable to generate a remaining
verification signal when the remaining personal identification code corresponds to the remaining
PIC image data, and
wherein the video processing component is further operable to continue to provide the first
video content to the display based on the remaining verification signal upon expiration of the predetermined time period.

7. A method using a content provider, a first portable device, a second portable device
and a display, the content provider being operable to provide first video content and second video content, the first portable device being operable to receive the first video content from the content provider and to provide a personal identification code, the second portable device being operable to receive the second video content, the display being operable to display the first video content
and the second video content, 
the method comprising:
performing, via a DIAL protocol component, protocols in accordance with a multiscreen
discovery and launch of first screen content specification;
providing, via a video processing component, first video data including PIC image data
corresponding to a code so as to display the first video data and a PIC image on the display;
wirelessly receiving, via a communication component, the personal identification code
from the first portable device;
generating, via a PIC verification component, a verification signal when the personal
identification code corresponds to the PIC image data;
receiving, via the communication component, the first video content from the content
provider; and
providing, via the video processing component, the first video content to the display based
on the verification signal.

8. The method of claim 7 of using the first portable device being further operable to
provide a login identification code, the method further comprising: 
providing, via the
communication component, the login identification code to the content provider.

13. A non-transitory, tangible, computer-readable media having computer-readable
instructions stored thereon, for use with a computer and being capable of instructing the computer to perform a method of using a content provider, a first portable device, a second portable device
and a display, the content provider being operable to provide first video content and second video content, the first portable device being operable to receive the first video content from the content provider and to provide a personal identification code, the second portable device being operable
to receive the second video content, the display being operable to display the first video content
and the second video content, 
the method comprising:
performing, via a DIAL protocol component, protocols in accordance with a multiscreen
discovery and launch of first screen content specification;
providing, via a video processing component, first video data including PIC image data
corresponding to a code so as to display the first video data and a PIC image on the display;
wirelessly receiving, via a communication component, the personal identification code
from the first portable device;
generating, via a PIC verification component, a verification signal when the personal
identification code corresponds to the PIC image data;
receiving, via the communication component, the first video content from the content
provider; and
providing, via the video processing component, the first video content to the display based
on the verification signal.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22, 25, 28, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2014/0006474) in view of Shoemake (US 2015/0244807).
Regarding claim 19, White discloses a device for use with a content provider, a first portable device, and a display, the first portable device being operable to receive first video content from the content provider (see at least paragraphs 0040, 0047 and 0053 wherein the display can be integrated in the first screen device), the device comprising:
a communication component operable to receive the first video content from the content provider (see at least paragraphs 0047 and 0053);
a DIAL protocol component operable to perform protocols in accordance with a multi
screen discovery and launch of first screen content specification (the discovery server being integrated in the first screen device; see at least paragraphs 0031-0032).
White is not clear about wirelessly receive a personal identification code from the first portable device or a remote control, to communicate with the display, a video processing component operable to provide first video data including PIC image data corresponding to a code so as to display the first video 
Shoemake discloses wirelessly receive a personal identification code from the first portable device or a remote control, to communicate with the display, a video processing component operable to provide first video data including PIC image data corresponding to a code so as to display the first video data and a PIC image on the display, and a PIC verification component operable to generate a verification signal when the personal identification code corresponds to the PIC image data, wherein the video processing component is further operable to provide the first video content to the display based on the verification signal (generating and providing a first code to a display for display, receiving and comparing a second code from a second device with the first code in order to provide access to the first device from the second device; see at least paragraphs 0091-0092).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify White by the teachings of Shoemake by having the above limitations so to be able to provide virtual remote control of consumer electronics devices that do not have dedicated remote controllers; see at least the Abstract.

Regarding claim 22, White in view of Shoemake disclose the device of claim 19, wherein the PIC verification component is further operable to generate an error code when the personal identification code does not correspond to the PIC image data (generating and providing a first code to a display for display, receiving and comparing a second code from a second device with the first code in order to provide access to the first device from the second device, if doesn’t match there should be an error; Shoemake, see at least paragraphs 0091-0092), and

video content to the display based on the error code (generating and providing a first code to a display for display, receiving and comparing a second code from a second device with the first code in order to provide access to the first device from the second device, if doesn’t match there should be an error; Shoemake; see at least paragraphs 0091-0092).

	Claim 25 is rejected on the same grounds as claim 19.
	Claim 28 is rejected on the same grounds as claim 22.
	Claim 31 is rejected on the same grounds as claim 19.
	Claim 34 is rejected on the same grounds as claim 22.

Claims 20-21, 26-27 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Shoemake and further in view of Nijim (US 9,736,541).
Regarding claim 20, White in view of Shoemake disclose the device of claim 19, for use with at least one of the first portable device and the remote control; as in claim 19, but are not clear about providing a login identification code, and to provide the login identification code to the content provider.
Nijim discloses the above missing limitations; see at least col. 6, line 62-col. 7, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify White in view of Shoemake by the teachings of Nijim by having the above limitations so to be able to pair or associate a portable or personal computing device with a STB; see at least the Abstract.

Regarding claim 21, White in view of Shoemake and further in view of Nijim disclose the device of claim 20, wherein the communication component is further operable to communicate with the content provider to determine whether the first video content is from a service that requires additional login identification (the combination of White, Shoemake and Nijim),
wherein the PIC verification component is further operable to instruct the video
processing component to generate login identification code request image data so as to display
the login identification code request image data on the display (the combination of White, Shoemake and Nijim), and
wherein the communication component is further operable to receive the login
identification code from the first portable device or the remote control based on the login
identification code request image data (the combination of White, Shoemake and Nijim).

	Claim 26 is rejected on the same grounds as claim 20.
	Claim 27 is rejected on the same grounds as claim 21.
	Claim 32 is rejected on the same grounds as claim 20.
	Claim 33 is rejected on the same grounds as claim 21.

Claims 23-24, 29-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Shoemake and further in view of Ortiz (US 2016/0205429).
Regarding claim 23, White in view of Shoemake disclose the device of claim 19, for use with a second portable device, the second portable device being operable to receive second video content from the content provider, and to provide a display request; as in claim 19, but are not clear about a timer operable to provide a predetermined time period, receiving the display request from the second portable device, wherein the predetermined time period starts based upon receipt, by the communication component, of the display request, and wherein the video processing component is further operable to provide the second video content to the display upon expiration of the predetermined time period.
Ortiz discloses a timer operable to provide a predetermined time period, receiving the display request from the second portable device, wherein the predetermined time period starts based upon receipt, by the communication component, of the display request, and wherein the video processing component is further operable to provide the second video content to the display upon expiration of the predetermined time period; displaying a text like request on a screen. The request can be in the form of a question and if there is not answer within a set period of time control can be relinquished atomically to the next patron on a reservation list; see at least paragraphs 0010-0011.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify White in view of Shoemake by the teachings of Ortiz by having the above limitations so to control flat panel displays and all media programming and to enable a patron to lock out subsequent patrons from changing programming being displayed on the flat panel display; see at least the paragraph 0010.

Regarding claim 24, White in view of Shoemake and further in view of Ortiz disclose the device of claim 23, for use with the first portable device being further operable to provide a remaining personal identification code, wherein the video processing component is further operable to provide second video data including remaining PIC image data corresponding to a remaining code so as to display the
second video data and a remaining PIC image on the display (the combination of White, Shoemake and Ortiz as above),
wherein the PIC verification component is further operable to generate a remaining
verification signal when the remaining personal identification code corresponds to the remaining
PIC image data (the combination of White, Shoemake and Ortiz as above), and
wherein the video processing component is further operable to continue to provide the
first video content to the display based on the remaining verification signal upon expiration of
the predetermined time period (the combination of White, Shoemake and Ortiz as above).

	Claim 29 is rejected on the same grounds as claim 23.
	Claim 30 is rejected on the same grounds as claim 24.
	Claim 35 is rejected on the same grounds as claim 23.
	Claim 36 is rejected on the same grounds as claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426